Citation Nr: 0944319	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2006 rating 
decision, by the Sioux Falls, South Dakota, Regional Office 
(RO), which denied the claim of entitlement to TDIU.  

The RO also denied a claim for an increased rating for 
service-connected depression.  A notice of disagreement with 
that decision was received in November 2006, and a statement 
of the case was issued in March 2007.  Subsequently, a rating 
decision in March 2007 increased the evaluation for 
depression from 30 percent to 50 percent, effective December 
7, 2005.  In a statement that was accepted as the appellant's 
substantive appeal, dated March 20, 2007, the Veteran's 
representative limited arguments on appeal to the claim for 
TDIU.  Accordingly, the Board finds that the issue of 
entitlement to an increased rating for depression is no 
longer in appellate status and will not be addressed by the 
Board.  38 C.F.R. § 20.204 (2009).  Thus, the issue now 
before the Board is TDIU.  38 C.F.R. §§ 20.200, 20.202 
(2009).  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  After 
examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran contends that his service-connected disabilities 
prevent him from engaging in any substantially gainful 
employment.  The Veteran's service representative notes that 
the Veteran has a high school education and has spent his 
working life functioning as a mechanic or truck driver, 
neither of which he can now do because of his service-
connected disabilities.  He further argues that it is 
unlikely that a Veteran who is lethargic, suicidal, with poor 
concentration and diabetes mellitus with neuropathy in all 
extremities is going to be successful in any occupation in 
which he has no experience.  

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.  

The record reflects that the Veteran is currently service 
connected for:  depression, rated as 50 percent disabling; 
type II diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy in the left upper extremity, rated as 
10 percent disabling; peripheral neuropathy, right upper 
extremity, rated as 10 percent disabling; peripheral 
neuropathy, left lower extremity, rated as 10 percent 
disabling; and peripheral neuropathy, right lower extremity, 
rated as 10 percent disabling.  In combination his service-
connected disabilities are rated as 80 percent disabling.  
Therefore, the Veteran meets the minimum requirements for 
eligibility for an award of TDIU.  38 C.F.R. § 4.16 (2009).  
However, there are conflicting opinions in the record 
regarding the impact of the Veteran's service-connected 
disabilities on his employment.  

Significantly, the Veteran was afforded a VA examination in 
June 2006 in conjunction with his claim for a TDIU.  At that 
time, the Veteran reported being on medication for his 
diabetes, and indicates that he sees his diabetic care 
provider somewhere between three and six months.  The Veteran 
reported problems with his vision.  The Veteran indicated 
that he started experiencing numbness in his hands, and he 
started dropping things.  He also reported some pulling in 
his muscles; however, they do no affect his work.  It was 
noted that the Veteran runs his own shop; however, he only 
works three to four hours a day.  The Veteran reported 
problems with fatigue which affects his activities of daily 
living.  The Veteran stated that he recently had a motor 
vehicle accident that left him with a left wrist fracture.  
Following the examination, the VA examiner stated that once 
the Veteran has healed from his current injury, the diabetes 
should not have any effect upon his work status.  The 
examiner stated that the Veteran should certainly be able to 
do sedentary work without any problems at all.  The examiner 
further noted that, even with the variable numbness and 
tingling and the Veteran's complaints of occasionally 
dropping things, he should still be able to maintain or 
perform a sedentary type job.  

In contrast, following a mental status examination in 
February 2007, the VA examiner stated that the Veteran's 
primary concern was his lack of employment and while this is 
not disabling in and of itself, it is causing him significant 
concern and is in many ways immobilizing him as he is 
depressed because he cannot work, and he cannot work because 
he is depressed.  

The Board notes that the June 2006 VA examination appeared to 
have only considered the Veteran's diabetes mellitus and the 
associated disabilities, while the February 2007 examination 
only considered the Veteran's depression.  However, the Court 
has held that in the case of a claim for a total rating based 
on individual unemployability, the duty to assist requires VA 
to obtain an examination which includes an opinion on what 
effect all the Veteran's service-connected disabilities have 
on his ability to work.  See Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  As such, the Board believes that the 
Veteran should be afforded a VA examination to obtain an 
opinion as to whether the combination of his service-
connected disabilities makes him unemployable.  

The Board further notes that additional records were received 
at the Board in October 2009.  The additional evidence 
includes a private treatment report from the Sanford Clinic, 
dated in September 2008, which reflects evaluation for the 
Veteran's diabetes and neuropathy in the lower extremities.  
In his informal hearing presentation, dated in October 2009, 
the Veteran's representative specifically stated that he did 
not waive review of the new evidence by the agency of 
original jurisdiction (AOJ).  Although the evidence was 
received well beyond the 90 days provided for in 38 C.F.R. 
§ 20.1304, because the Veteran's case is being remanded for 
additional development, the AOJ should also review this 
additional evidence in the adjudication of the claim.  See 38 
C.F.R. §§ 19.31, 19.37, 20.1304 (2009).  

The case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran 
and request that he provide up-to-date 
information concerning his employment 
history.  Specifically, the Veteran 
should submit any other evidence, such as 
employment records or statements from 
employers and physicians, supporting his 
contention that he is unemployable due to 
his service-connected disabilities.  

2.  The Veteran should be afforded a VA 
compensation examination to determine the 
impact of his service-connected 
disabilities on his employability.  The 
claims folder should be made available to 
the examiner prior to the examination.  
All pertinent symptomatology and findings 
must be reported in detail.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to the 
combined effect of all the Veteran's 
service-connected disabilities on his 
ability to obtain or maintain gainful 
employment.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

3.  Then, in light of all of the evidence 
received, the AOJ should readjudicate the 
issue of entitlement to TDIU.  If the 
determination is adverse to the Veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case (SSOC), which includes analysis of 
additional evidence submitted such 
issuance of the March 2007 statement of 
the case.  This document should include 
detailed reasons and bases for the 
decision reached.  The Veteran and his 
representative should be provided an 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

